

117 HRES 644 IH: Of inquiry requesting the President to provide certain documents relating to the operations of U.S. Customs and Border Protection.
U.S. House of Representatives
2021-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 644IN THE HOUSE OF REPRESENTATIVESSeptember 14, 2021Mr. Roy (for himself, Mr. Gibbs, Mr. Babin, Mr. Carter of Georgia, Mr. Biggs, Mr. Perry, Mr. Posey, Mr. Good of Virginia, Mr. Weber of Texas, Mrs. Lesko, Mrs. Boebert, and Mr. Budd) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONOf inquiry requesting the President to provide certain documents relating to the operations of U.S. Customs and Border Protection.That the House of Representatives requests the President, to the extent that such information is in the possession of the President, to transmit to the House of Representatives, not later than 14 days after the date of the adoption of this resolution, copies of any document, record, memorandum, correspondence, or other communication or any portion of any such communication, that refers or relates to the following: (1)Executive orders to repeal or rescind policies in effect before January 20, 2021, with respect to the operations of U.S. Customs and Border Protection (CBP) at the southern border of the United States.(2)With respect to migrants who unlawfully entered the United States and were apprehended by CBP since January 20, 2021, information relating to—(A)the total number of such migrants;(B)the number of such migrants referred to in subparagraph (A) who are male, including—(i)the number of adults;(ii)the number of such adults who are single; and(iii)the number of unaccompanied alien children (as such term is defined in section 462(g)(2) of the Homeland Security Act of 2002 (6 U.S.C. 279(g)(2)));(C)the number of such migrants referred to in subparagraph (A) who are female, including—(i)the number of adults;(ii)the number of such adults who are single; and(iii)the number of unaccompanied alien children;(D)the number of such migrants referred to in subparagraph (A) who are members of a family unit with a child 6 years old or younger; and(E)the number of such migrants referred to in subparagraph (A) who are members of a family unit without a child 6 years old or younger.(3)With respect to migrants who unlawfully entered the United States and were subject to expulsion pursuant to section 362 of the Public Health Service Act (42 U.S.C. 265), information relating to—(A)the total number of such migrants;(B)the number of such migrants referred to in subparagraph (A) who are male, including—(i)the number of adults;(ii)the number of such adults who are single; and(iii)the number of unaccompanied alien children;(C)the number of such migrants referred to in subparagraph (A) who are female, including—(i)the number of adults;(ii)the number of such adults who are single; and(iii)the number of unaccompanied alien children;(D)the number of such migrants referred to in subparagraph (A) who are members of a family unit with a child 6 years old or younger; and(E)the number of such migrants referred to in subparagraph (A) who are members of a family unit without a child 6 years old or younger.(4)Information relating to the number of CBP agents, since January 20, 2021, who were reassigned from a U.S. Border Patrol sector located in Arizona, California, New Mexico, or Texas to a facility that shelters migrants who unlawfully entered the United States.(5)Information relating to the number of agents from the Office of Field Operations, since January 20, 2021, who were reassigned from a U.S. Border Patrol sector to a facility that shelters migrants who unlawfully entered the United States.(6)Information relating to the number of migrants who unlawfully entered the United States, since January 20, 2021, who—(A)tested positive for the virus responsible for COVID–19 in the custody of CBP;(B)received a COVID–19 vaccination while in the custody of CBP; and(C)were released from the custody of CBP while infected with such virus.(7)Since January 20, 2021, with respect to migrants who unlawfully entered the United States, were apprehended by CBP, and were subsequently released into the United States, information relating to—(A)the identification of the city or State where such migrants are residing; and(B)the number of such migrants who received a notice to report to an Immigration and Customs Enforcement office, and—(i)did so appear; and(ii)did not so appear.(8)Information relating to the number of—(A)unaccompanied alien children who unlawfully entered the United States and were apprehended by CBP since January 20, 2021;(B)such children who have been released to a sponsor within the United States; and(C)such sponsors subjected to a background investigation performed by the Federal Bureau of Investigation.(9)Since January 20, 2021, with respect to migrants who unlawfully entered the United States, were apprehended by CBP, and have a connection to a Mexican drug cartel, information relating to—(A)the number of such migrants;(B)the name of each such cartel;(C)the type of connection such migrants have to such cartels; and(D)the type of assistance received by such migrants from such cartels.(10)Information relating to migrants who have unlawfully entered the United States, since January 20, 2021, who—(A)were apprehended by CBP; and(B)are included on a list maintained by the Federal Government relating to terrorism or individuals prohibited from boarding a commercial aircraft.(11)Information relating to the temporary CBP facility in Donna, Texas, including—(A)with respect to funding for such facility, the Administration responsible for such funding;(B)the date on which such facility was first used to shelter migrants who unlawfully entered the United States; and(C)the number of such migrants sheltered in such facility since January 20, 2021.(12)Since January 20, 2021, with respect to temporary influx facilities, information relating to—(A)the total number of such facilities;(B)the number of such facilities that—(i)were previously used as such facilities;(ii)are convention centers; (iii)are military bases; (iv)have exceeded maximum capacity; and(v)are operating with nonhabitable living conditions, including—(I)nonpotable water; or(II)other sanitary issues; (C)the total number of migrants who unlawfully entered the United States and are living in such a facility; (D)the number of such migrants referred to in subparagraph (C) who are male, including—(i)the number of adults;(ii)the number of such adults who are single; and(iii)the number of unaccompanied alien children;(E)the number of such migrants referred to in subparagraph (C) who are female, including—(i)the number of adults;(ii)the number of such adults who are single; and(iii)the number of unaccompanied alien children;(F)the number of such migrants referred to in subparagraph (C) who are members of a family unit with a child 6 years old or younger; and(G)the number of such migrants referred to in subparagraph (C) who are members of a family unit without a child 6 years old or younger.(13)The total amount of Federal funds obligated or expended for expenses relating to the care of migrants who unlawfully entered the United States since January 20, 2021, including—(A)housing; (B)shelter services and resources, including—(i)personnel;(ii)infrastructure;(iii)utilities and food;(iv)education; and(v)health care, including—(I)COVID–19 testing and vaccinations; and(II)personal protective equipment; and(C)transportation, including by—(i)vehicle; and(ii)airplane.